DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Response to Election/Restriction filed 06/27/2022 has been received and considered. Claims 15-26 are elected without traverse and presented for examination.

Specification
The disclosure is objected to because of the following:
The specification lacks the section “Field of the Invention”. 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention…

The disclosure is objected to because the Preliminary Amendment filed on 10/05/2020, paragraph [0001], contains application cross–references in need of updated information. Applicant is required to update such information.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 recites the limitation "the PVT analysis" in line(s) 1. There is insufficient antecedent basis for this limitation in the claim. While there are “a PVT characterization" and “PVT characterizations" anteceding this limitation in the claim, there is no "PVT analysis" anteceding this limitation in the claim. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 15 recites a method and claim 21 recites a system (method, system = 2019 PEG Step 1 = yes) (for locally lumped equation of state fluid characterization) comprising: performing PVT characterizations for each recovery mechanism for a reservoir comprising grid blocks and delumped components; performing phase behavior calculations across the reservoir using different lumping schemes to generate phase compositions; delumping the phase compositions; and expressing the phase compositions with respect to the delumped components.
Step 2A, Prong One: Claims 15 and 21 are substantially drawn to mathematical and/or numerical concepts. As to the "PVT characterizations" limitations, it appears that they are used similarly to computations using math to do so. The specification reads: "[0001] Equation of State (EOS) fluid characterization can be used to model the behavior of hydrocarbon reservoir fluids when variation in the fluid composition has a significant influence on the recovery of the hydrocarbons. The EOS fluid characterizations can be used as the parameters of PVT equations". As to the "expressing the phase compositions with respect to the delumped components" limitations, it appears that they are used similarly to computations using math to do so. The specification reads: "[0011]… resulting phase compositions can then be de-lumped and the derivatives of the fluid properties (e.g., phase densities, saturations, phase compositions) with respect to the NC1 components can also be de-lumped in order to be expressed with respect to the original NC2 components". If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. 
As to the "assigning each grid block to a PVT characterization" limitations, they are insignificant extra-solution activity. The Examiner notes that MPEP 2106.05(g) Insignificant Extra-Solution Activity [R-08.2017] reads: “… When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known". Dachang Li, U.S. Patent 8776895, discloses "Because a flow network is composed of nodes and connections… volume properties are assigned to the nodes" (see col. 7, lines 22-25). Dan Vladimir Nichita and Claude F. Leibovici, An analytical consistent pseudo-component delumping procedure for equations of state with non-zero binary interaction parameters, discloses "A lumping/delumping calculation consists in: (i) Given a lumping scheme, assign groups properties and BIPs between groups" (see page 71, col. 2, 2nd paragraph). Shiralkar, Development and Field Application of a High Performance, Unstructured Simulator with Parallel Capability (see IDS dated 10/05/2020), discloses "network model was set up by defining the nodes representing the various parts of the network: i.e: wellheads, subsea manifolds, risers, and the FPSO. Pressure drop and PVT tables were assigned to each of the connections defined between the nodes" (see page 5, next to last paragraph). Schlijper and Drohm, "Inverse lumping: estimating compositional data from lumped information", discloses "calculation of phase properties (densities and viscosities) in the group model. Traditionally, this is done by treating each group as a pure component (pseudocomponent) and assigning physical parameters to it" (see page 1083, col. 1, last paragraph). This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. As to the processor and memory, they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Their collective functions merely provide conventional computer implementation. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
Step 2A, Prong One: Dependent claims are substantially drawn to mathematical and/or numerical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two: Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 15-26 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 15-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fleming and Wong, (Wong hereinafter), Fully Coupled Simulation of Multiple Compositional Reservoirs with a Shared Surface Facility Network (see IDS dated 10/05/2020), taken in view of Fevang, (Fevang hereinafter), Guidelines for Choosing Compositional and Black-Oil Models for Volatile Oil and Gas-Condensate Reservoirs (see IDS dated 10/05/2020).
As to claim 15, Wong discloses a method for locally lumped (see "At any point in the network, phase behavior calculations... using a... lumped... EOS fluid" in page 17, last paragraph) equation of state fluid characterization (see "Conclusions Multiple reservoirs with different EOS fluids producing through a shared surface facility network can be simulated with a fully coupled surface-subsurface model" in page 17), the method comprising: performing pressure, volume, temperature (PVT) characterizations (see "PVT calculations" in page 13, 2nd paragraph and page 14, next to last paragraph)… for a reservoir comprising a plurality of grid blocks (see "During the simulation, for each timestep... data... of each gridblock... for each pair of gridblocks" in page 3, 3rd paragraph) and a plurality of delumped components (see "tracer calculations are performed to provide the overall mole fractions of the delumped component set in each gridblock for each timestep. Simplified Leibovici flash calculations are then performed to derive the delumped composition of each phase" in page 3, 4th paragraph); assigning each grid block to a PVT characterization (see lumping scheme, "Review of Lumping/Delumping Methods Lumping schemes are based on identifying important physical properties and preserving these physical properties during the lumping process. ln other words, given a component set with N components, derive the EOS properties of a component set with n components (N>n) so that EOS computes the same fluid properties" in page 2); performing phase behavior calculations across the reservoir (see "At any point in the network, phase behavior calculations... using a... delumped EOS fluid" in page 17, last paragraph) using different lumping schemes to generate phase compositions; delumping the phase compositions; and expressing the phase compositions with respect to the delumped components (see "flash calculations are then performed to derive the delumped composition of each phase. This, therefore, accounts for portions of the lumped components, which can separate in different proportions to the different phases" in page 3, 4th paragraph).
While Wong discloses PVT characterizations, Wong fails to disclose 
Fevang discloses (see "1. Using the original (22-component) EOS model, simulate a set of PVT experiments which cover a wide range of pressures and compositions expected in the recovery processes used to produce a reservoir" in page 2, col. 2).
Wong and Fevang are analogous art because they are related to reservoir simulation/modeling.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Fevang with Wong, because Fevang describes a component pseudoization procedure which involves a stepwise automated regression from the original 22-component EOS and found that a six-component pseudoized EOS model described the reservoir fluid system with good accuracy (see page 1, 3rd paragraph), and as a result, Fevang reports that "simulation cases with depletion and with gas injection were simulated with the full 22-component and the 6-component fluid characterization to verify that the 6-component characterization accurately describes production performance… The depletion performance of the two EOS models are very similar… The production performance was very close" (see page 5, col. 1, Full EOS versus Pseudoized EOS).
As to claim 16, while Wong discloses dividing the reservoir into a plurality of groups of grid blocks (see "Review of Lumping/Delumping Methods... In general... components are usually ordered by their molecular weight or boiling point range, and only groups of components within a narrow range are combined together" in page 2, 2nd paragraph), Fevang discloses each group of grid blocks experiencing a different recovery mechanism (see "1. Using the original (22-component) EOS model, simulate a set of PVT experiments which cover a wide range of pressures and compositions expected in the recovery processes used to produce a reservoir" in page 2, col. 2).
As to claim 17, Wong discloses wherein performing the PVT analysis (see "PVT calculations" in page 13, 2nd paragraph and page 14, next to last paragraph) comprises developing equation of state (EOS) characterizations (see "A hydrocarbon fluid may actually be composed of hundreds of distinct components. When modeling using an EOS, the engineer must specify the number of pseudo-components (typically 5 to 12) and their EOS properties" in page 1, Introduction, 2nd paragraph) for each recovery mechanism (see "Different EOSs may be used in each reservoir" in page 4, 3rd paragraph).
As to claim 18, Wong discloses wherein each PVT characterization (see "PVT calculations" in page 13, 2nd paragraph and page 14, next to last paragraph) comprises a plurality of delumped components (see "In our simulator, within the surface network, the fluid-flow equations (or material-balance equations), all use the common delumped component set" in page 4, 5th paragraph).
As to claim 19, Wong discloses determining material balance components from the PVT characterizations (see "PVT calculations" in page 13, 2nd paragraph and page 14, next to last paragraph) having a largest quantity of delumped components (see "In our simulator, within the surface network, the fluid-flow equations (or material-balance equations), all use the common delumped component set" in page 4, 5th paragraph).
As to claim 20, Wong discloses conserving the material balance components for each grid block (see "conserving" as "preserving", "Review of Lumping/Delumping Methods Lumping schemes are based on identifying important physical properties and preserving these physical properties during the lumping process. ln other words, given a component set with N components, derive the EOS properties of a component set with n components (N>n) so that EOS computes the same fluid properties" in page 2).
As to claims 21-26, these claims recite a system for performing the method of claims 15-20. Wong discloses "CPU time in network calculations" (see page 16, next to last paragraph) for performing a method that teaches claims 15-20. Therefore, claims 21-26 are rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schlijper and Drohm, "Inverse lumping: estimating compositional data from lumped information", discloses "Approximation schemes… for inverting… lumping components into groups of components… use phase compositions in terms of group mole fractions for estimating equilibrium-phase component mole fractions" (see page 1089, 1st paragraph).
A New and Practical Oil Characterization Method for Thermal Projects (see IDS dated 10/05/2020), discloses "Abstract… A systematic lumping scheme enables conversion of the characterized PVT model for numerical simulators with the minimal number of pseudo-components while still capturing the essence of thermal physics".
U.S. Pre–Grant publication 20070112547 (see IDS dated 10/05/2020), discloses "[0065]… delumping… allows us to retrieve the most detailed compositional information possible in a black oil delumping process, provided that the pressure intervals in the phase composition vs. pressure tables are the same as those in the black oil PVT tables".
Lumping and Delumping for Integrated Compositional Modeling (see IDS dated 10/05/2020), discloses "Inverse lumping (or delumping)" (see page 1, next to last paragraph).
Method for Delumping the Results of a Compositional Reservoir Simulation (see IDS dated 10/05/2020), discloses "predicting what the results of the reservoir simulation would have been if the detailed fluid model had been used, given only the results of the simulation made with the lumped model is referred to as ‘delumping’" (see page 339, col. 2, 5th paragraph).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		9/20/22Primary Examiner, Art Unit 2146